Citation Nr: 1032194	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  05-08 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the appellant's claim to entitlement to 
service connection for the residuals of a left ankle sprain.

2.  Whether new and material evidence has been presented 
sufficient to reopen the appellant's claim for entitlement to 
service connection for arthritis of the right knee and lumbar 
segment of the spine.

3.  Entitlement to service connection for arthritis of the right 
shoulder.

4.  Entitlement to service connection for "body cramps".

5.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities.

6.  Entitlement to service connection for hypertension.


7.  Entitlement to an initial rating for posttraumatic stress 
disorder (PTSD) higher than 30 percent prior to January 22, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from May 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of November 2003 and November 
2004 of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In September 2007, the Veteran presented 
testimony before the undersigned Veterans Law Judge.  A 
transcript of that hearing was prepared and has been included in 
the claims folder for review.

In September 2009, the Board remanded the claims remaining in 
appellate status.  In addition, a claim for service connection 
for coronary artery disease was in appellate status.  Subsequent 
to the remand, however, service connection was granted for 
coronary artery disease.  As this was a full grant of the benefit 
sought on appeal, this issue is no longer in appellate status.  
For the reasons discussed below, additional development is 
required prior to final adjudication of the issues remaining in 
appellate status upon the merits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

As noted, prior to final adjudication of the claims on appeal, 
additional development is required.  See 38 C.F.R. § 19.9.

Subsequent to the September 2009 Board remand, an October 2007 VA 
treatment record was associated with the claims file that 
documents that the Veteran had had a meeting with a lawyer 
regarding his "SS claim."  The Board takes this to indicate 
that the Veteran had or was in the process of filing a claim with 
Social Security Administration (SSA).  VA has a duty to seek 
records that SSA possesses.  See 38 C.F.R. § 3.159(c); see 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the AMC/RO should contact SSA and obtain and 
associate with the claims file copies of the Veteran's records 
regarding SSA benefits, including any medical records in its 
possession.  As obtained records may be relevant to all claims on 
appeal, all issues must await completion of this development 
prior to final adjudication.

In the September 2009 Board remand, four issues were remanded in 
order for the RO/AMC to issue corrective notice pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA) and for a 
corrective statement of the case/supplemental statement of the 
case to be issued.  The issues were whether new and material 
evidence had been presented sufficient to reopen the claims for 
service connection for residuals of a left ankle sprain and 
arthritis of the right knee, as well as claims for service 
connection for arthritis of the right shoulder and "body 
cramps".

The corrective notice and adjudication was required as the 
Veteran had been provided incorrect information regarding the 
previous last final decision in the applications to reopen the 
claims for service connection for a left ankle sprain and 
arthritis of the right knee and had not been provided sufficient 
notice under the VCAA.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Regarding the claims for service connection for 
arthritis of the right shoulder and "body cramps," the Veteran 
had been incorrectly informed that he needed to submit new and 
material evidence to reopen these claims.  

Subsequent to remand, the Veteran was provided a November 2009 
VCAA notice, however, that again provided incorrect information 
regarding the last final decision and no corrective statement of 
the case or supplemental statement of the case was issued 
regarding these four claims.  In a February 2010 document, it is 
noted that these claims were going to be referred to the RO in 
Waco for further action, but there is no evidence that this has 
occurred.  Therefore, upon remand, the Veteran should be provided 
further notice and the claim must be readjudicated.

Regarding the claim for service connection for hypertension, the 
Board directed that the Veteran be provided a VA examination 
which an examiner addressed the Veteran's hypertension and 
coronary artery disease.  The Board directed that the Veteran be 
provided a very detailed examination, and indicated by reference 
that the examiner was to be completed by a medical doctor, and 
that he or she should make comment regarding previous opinions of 
record.  Review of the January 2010 VA examination report 
indicates that the examination was completed by a Certified 
Physician Assistant and approved by a Staff Physician.  In 
addition, the examiner indicated review of the opinion evidence 
of record but did not comment on these opinions.  Further, 
contrary to the Board directive, the examiner did not directly 
address the issue of whether the service-connected diabetes 
mellitus aggravated the hypertension.  For these reasons, upon 
remand, the Veteran should be provided an additional VA 
examination in which the examiner prepares an examination report 
that addresses the question of aggravation and in which he or she 
makes specific comment on the previous opinions of record.  This 
examination should be completed by a Medical Doctor.  Based on 
the grant of service connection for coronary artery disease, the 
examiner should also address whether the hypertension is 
secondary to the service-connected coronary artery disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.

1.  Issue an additional VCAA letter 
regarding the claims remaining in appellate 
status.  The Veteran should be given 
specific notice regarding the applications 
to reopen that complies with Kent.  This 
notice must inform the Veteran that the 
last final decision regarding the claim for 
service connection for a left ankle sprain 
was issued on July 2, 1998 by the RO and 
that the last final decision for service 
connection for the right knee and lower 
back was an April 20, 2000 Board decision.

2.  Contact SSA and obtain and associate 
with the claims file copies of the 
Veteran's records regarding SSA benefits, 
including any SSA administrative 
decision(s) (favorable or unfavorable) and 
the underlying medical records SSA used in 
making its decision(s).

3.  Schedule the Veteran for a VA 
examination to be preformed by a medical 
doctor.  The examiner, who should not be 
the doctor who provided the VA examination 
report of July 14, 2004, is asked to assess 
the nature and etiology of the Veteran's 
claimed hypertension.  The claims file 
should be provided.

The examiner should be requested to 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or higher) that hypertension 
is due to service or was aggravated by the 
service-connected diabetes mellitus and/or 
coronary artery disease.

A rationale for any opinion expressed in the 
examination report should be provided.

The medical doctor must include in his/her 
review confirmation that he/she has 
reviewed the opinions provided by VA 
medical care providers in July 2004 and 
January 2010, and the examiner must state 
why those opinions are correct or 
incorrect.

4.  Thereafter, the Veteran's claims must 
be readjudicated on the basis of all of the 
relevant evidence of record and all 
governing legal authority.  Regarding any 
claim not granted to the Veteran's 
satisfaction, the Veteran and his 
representative must be issued a 
supplemental statement of the case.  
Regarding the applications to reopen, the 
supplemental statement of the case must 
identify that the last final decision 
regarding the claim for service connection 
for a left ankle sprain was issued on July 
2, 1998 by the RO and that the last final 
decision for service connection for the 
right knee and lower back was an April 20, 
2000 Board decision.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain further evidentiary 
development.  No inference should be drawn as to the outcome of 
these matters by the actions herein requested.

The Veteran's appeal must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



